          Case 8:20-cv-01974-SAG Document 22 Filed 12/16/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

DEBORAH LAUFER,                               *
                                              *
      Plaintiff,                              *
                                              *
              v.                              *        Civil No. SAG-20-1974
                                              *
FT. MEADE HOSPITALITY, LLC,                   *
                                              *
      Defendant.                              *
                                              *
                                              *
*     *       *     *      *      *       *       *    *      *      *       *        *

                                        ORDER

      For the reasons stated in the accompanying memorandum opinion, it is this 16th day of

December, 2020, ORDERED that Plaintiff’s Motion for Leave to File an Amended Complaint,

ECF 12, is DENIED. The existing dismissal in this case is converted to a DISMISSAL WITH

PREJUDICE.



                                                                       /s/
                                                       Stephanie A. Gallagher
                                                       United States District Judge
